Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 1 of 152




                 EXHIBIT 9
        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 2 of 152

                                                                             DiNovo Price LLP
                                                                             7000 N. MoPac Expressway
                                                                             Suite 350
                                                                             Austin, TX 78731

                                                                             512.539.2625 (o)
                                                          Gregory Donahue    512.539.2627 (f)
                                                  gdonahue@dinovoprice.com   www.dinovoprice.com


                                         June 27, 2018

Via Certified Mail, Return Receipt Requested
Aaron Herzog, President
Curtis International Ltd.
315 Attwell Drive
Etobicoke, Ontario M9W 5C1
Canada

        Re: Curtis International Ltd.'s Infringement of Bandspeed, LLC's Patents

Dear Mr. Herzog:

         This firm represents Bandspeed, LLC (“Bandspeed”). Bandspeed is the owner of the
entire right, title, and interest in and to the following patents:

       United States Patent No. 7,027,418 (“the '418 Patent”), issued on April 11, 2006 for
        “Approach for Selecting Communications Channels Based on Performance.”

       United States Patent No. 7,570,614 (“the '614 patent”), issued on August 4, 2009 for
        “Approach for Managing Communications Channels Based on Performance.”

       United States Patent No. 7,477,624 (“the '624 Patent”), issued on January 13, 2009 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

       United States Patent No. 7,903,608 (“the '608 Patent”), issued on March 8, 2011 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

       United States Patent No. 8,542,643 (“the '643 Patent), issued on September 24, 2013 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

       United States Patent No. 8,873,500 (“the '500 Patent), issued on October 28, 2014 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

       United States Patent No. 9,379,769 (“the '769 Patent), issued on June 28, 2016 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

       United States Patent No. 9,883,520 (“the '520 Patent), issued on January 30, 2018 for
        “Approach for Managing the Use of Communications Channels Based on Performance.”

(collectively, the “Patents”).
         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 3 of 152

Page 2


       Bandspeed's Patents generally cover the implementation of adaptive frequency hopping,
or “AFH,” and associated functionality of Bluetooth Classic (BR/EDR) and Bluetooth Low
Energy.

       Curtis International Ltd., including Curtis International Ltd. C/O Lotus International
Company, infringes the Patents by making, using, selling, importing, and/or offering for sale, the
Bluetooth Classic Products identified in Exhibit 1 (“Infringing Bluetooth Classic Products”) and
the Bluetooth Low Energy Products identified in Exhibit 2 (“Infringing Bluetooth Low Energy
Products”).

                           Bluetooth Adaptive Frequency Hopping

        Interference from a variety of sources, most notably wireless sources such as WiFi
(802.11), can degrade the performance of communications channels used by Bluetooth devices.
In general, AFH reduces the impact of interference on Bluetooth transmissions by directing the
communications to “hop” from one channel to another according to a particular sequence that
avoids channels potentially in use by other nearby networks and devices. AFH is therefore an
approach for selecting sets of Bluetooth communications channels, and involves determining the
performance of communications channels based on the results of testing and specified criteria. A
device participating in a Bluetooth piconet generates data that identifies a selected set of
channels and provides that data to other participants of the communications network. The
participants then communicate over the set of channels.

        Bluetooth Core Specification versions 1.2 and later refer to the Specification's channel
classification, selection, and hopping protocol as “Adaptive Frequency Hopping,” or “AFH.” As
shown in the attached representative claim charts, your products' implementation of the
Specification provides compelling evidence of infringement.

                                 Bluetooth Classic (BR/EDR)

        Representative claim charts are attached as Exhibits 3-4 and demonstrate how Curtis
International Ltd.'s Infringing Bluetooth Classic Products (identified in Exhibit 1) infringe
claims of Bandspeed's Patents. Curtis International Ltd. manufactures and sells Infringing
Bluetooth Classic Products that are specifically designed to provide AFH and other
functionalities in compliance with the Bluetooth Core Specification versions 1.2 and later in a
manner that infringes the Patents. Curtis International Ltd. has certified that its Infringing
Bluetooth Classic Products comply with the AFH functionality described in the Bluetooth Core
Specification versions 1.2 and later.

                                    Bluetooth Low Energy

       Certain Bandspeed Patents1 cover Bluetooth Low Energy (“LE”) technology, described in
versions 4.0 and later of the Bluetooth Core Specification. Representative claim charts are
1
 Curtis International Ltd.'s Infringing Low Energy Products infringe the following Bandspeed
Patents: 7,027,418, 7,903,608, 8,542,643, 8,873,500, 9,379,769, 9,883,520.
         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 4 of 152

Page 3

attached as Exhibits 5-6 and demonstrate how Curtis International Ltd.'s Infringing Bluetooth
Low Energy Products (identified in Exhibit 2) infringe claims of Bandspeed's Patents. Curtis
International Ltd. has certified that its Infringing Low Energy Products comply with the Low
Energy functionality described in the Bluetooth Core Specification versions 4.0 and later.

                   Litigation and License History of the Bandspeed Patents

       The lengthy litigation history of the Patents underscores the strength of the infringement
case and the novelty of the inventions described by the claims. The first lawsuit, filed in August
2009 in the Western District of Texas, named Sony, Apple, Nintendo, Lego Systems, Parrot, and
Scosche as defendants. In March 2010, CSR, a chipmaker, intervened in the first lawsuit.

        The second lawsuit, filed in June 2010 in the Eastern District of Texas, named additional
defendants, including Samsung, HTC, Motorola Mobility (Google), Research in Motion, Parrott,
Toshiba, Garmin, Blackberry, Nintendo, Nokia, HP, Pantech, Lenovo, Dell, Sony, Belkin,
Kyocera, LG, TomTom, Bluetooth SIG, NEC/Casio, Huawei, GN Netcom, Acer, Plantronics,
etc.). The second lawsuit was transferred to the Western District of Texas and consolidated with
the first lawsuit pending before Judge Lee Yeakel. Both the first and second lawsuit involved
only two of the eight Patents: the '418 Patent and the '614 Patent.

        The Court scheduled the case against CSR to proceed to trial first, effectively staying the
case against the remaining defendants pending the outcome of the CSR case. The CSR case
reached a relatively advanced stage, progressing through the Court's issuance of a claims
construction order, completion of fact discovery, service of expert reports, and election of patent
claims for trial. The case against CSR settled in 2012, and the case against the remaining
defendants recommenced. The case remained active for about a year, and the last defendant, LG,
settled weeks before a scheduled trial in May 2014.

        The third lawsuit, filed in May 2014 in the Western District of Texas, named Bluetooth
chipmakers Broadcom, Qualcomm, MediaTek, Marvell, ST Micro, and Texas Instruments as
defendants and asserted six of the eight Patents: the '418 Patent, the '614 Patent, the '624 Patent,
the '698 Patent, the '643 Patent, and the '500 Patent. Inter Partes Review (IPR) proceedings were
initiated against four of the patents: the '624 Patent, the '643 Patent, the '608 Patent and the '500
Patent. The case against Marvell and MediaTek settled before the PTAB reached a final decision
on the validity of these patents; the case against Qualcomm did not. In the PTAB's final written
decision, the patents subject to IPR emerged with asserted claims intact, and Qualcomm was
statutorily estopped from raising its full invalidity defense. For reference, the IPR proceedings
that related to the chipmaker case are as follows:

                                                   Patent Subject
  IPR Number               Petitioner(s)                                         Outcome
                                                       to IPR
IPR2015-00314        Marvell and Mediatek               '624            Infringed Claims Survived
IPR2015-00315        Qualcomm                           '624            Infringed Claims Survived
IPR2015-00316        Qualcomm                           '624            Infringed Claims Survived
IPR2015-00531        Qualcomm                           '643            Infringed Claims Survived
IPR2016-00620        Qualcomm                           '500            Infringed Claims Survived
         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 5 of 152

Page 4

IPR2016-00623      Qualcomm                           '500           Merged IPR2016-00620
IPR2015-00237      MediaTek                           '608           Terminated
IPR2015-01577      Qualcomm                           '624           Joined IPR2015-00314
IPR2015-01580      Qualcomm                           '624           Joined IPR2015-00315
IPR2015-01581      Qualcomm                           '624           Joined IPR2015-00316
IPR2015-01582      Qualcomm                           '643           Joined IPR2015-00531

      After the conclusion of the IPR process, the Qualcomm was case settled, and final
judgment was entered by the Court in November 2017.

       In total, one or more of the Bandspeed Patents has been litigated against each the
following defendants:

                  1. Acer, Inc. and Acer America Corporation
                  2. Apple, Inc.
                  3. Belkin International, Inc. and Belkin, Inc.
                  4. Blackberry Ltd. and BlackBerry Corporation
                  5. BT SIG, Inc.
                  6. Cambridge Silicon Radio Limited
                  7. Dell, Inc.
                  8. Garmin International, Inc. and Garmin USA, Inc.
                  9. GN Netcom A/S and GN U.S., Inc.; GN Netcom, Inc.
                  10. Hewlett-Packard Company and Hewlett-Packard Development
                      Company, L.P.
                  11. HTC Corporation and HTC America, Inc.
                  12. Huawei Technologies Co., Ltd.
                  13. Kyocera Communications, Inc. and Kyocera International, Inc.
                  14. Lenovo (United States), Inc.
                  15. LG
                  16. Motorola Solutions, Inc. and Motorola Mobility, Inc. (aka
                      Motorola, Inc.) & Google
                  17. NEC CASIO Mobile Communication, Ltd.; Casio Computer
                      Company, Ltd.; and Casio America, Inc.
                  18. Nintendo Co., Ltd.
                  19. Nokia Corporation
                  20. Pantech Co., Ltd. and Pantech Wireless, Inc.
          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 6 of 152

Page 5

                      21. Parrot, Inc.
                      22. Plantronics, Inc.
                      23. Samsung Electronics Co., Ltd.
                      24. Scosche Industries, Inc.
                      25. Sony Computer Entertainment America, Inc. and Sony
                          Electronics, Inc.
                      26. TomTom International B.V. and TomTom, Inc.
                      27. Toshiba Corporation, Toshiba America Information Systems,
                          Inc., and Toshiba America, Inc.
                      28. Broadcom Corporation
                      29. Marvell Semiconductor, Inc.
                      30. MediaTek USA, Inc.
                      31. Qualcomm Incorporated
                      32. STMicroelectronics N.V.
                      33. Texas Instruments Inc.
         There are over 30 licensees of the Bandspeed Patents.

                              Infringement of the Bandspeed Patents

        Curtis International Ltd. has been and currently is infringing, contributing to the
infringement of, and/or inducing the infringement of all of the Bandspeed's Patents, by, among
other things, making, using, selling, importing, and/or offering for sale, within the territorial
boundaries of the United States, Infringing Bluetooth Classic Products and Infringing Bluetooth
Low Energy Products that are covered by one or more claims of Bandspeed's Patents. Moreover,
Curtis International Ltd. manufactures, provides, sells, offers for sale, imports, and/or distributes
Infringing Bluetooth Classic Products and Infringing Bluetooth Low Energy Products and
services; and/or induces others to make and use its Infringing Bluetooth Classic Products and
Infringing Bluetooth Low Energy Products and services in an infringing manner; and/or
contributes to the making and use of infringing products and services by others, including its
customers, who directly infringe the Patents. See Exhibits 1-6.2

        Bandspeed's charges of infringement against Curtis International Ltd. are not limited to
the exemplary products and claims specifically identified in this letter. Rather, Bandspeed's
infringement allegations include all of your products that operate in a reasonably similar manner
(including all products that are representative of a qualified design approved by the Bluetooth
SIG) for purposes of infringement of the Patents as the Infringing Bluetooth Classic Products and
Infringing Bluetooth Low Energy Products.

         It is Bandspeed's hope that the patent infringement controversy concerning Curtis
2
    Bandspeed accuses of infringement all products that operate in a reasonably similar manner.
         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 7 of 152

Page 6

International Ltd.'s products can be resolved through good faith negotiations and, ultimately, a
license. In this regard, Bandspeed is willing to discuss with you the terms of a license agreement
with respect to the Bandspeed Patents.

        Please feel free to contact me at 512.539.2625 or gdonahue@dinovoprice.com if you
would like to engage in licensing discussions or if you have any questions. We look forward to
receiving your response.

                                     Sincerely,

                                     DINOVO PRICE LLP




                                     By:


Enclosures

Exhibit 1. List of Curtis International Ltd.'s Bluetooth Classic Products known to Bandspeed.

Exhibit 2. List of Curtis International Ltd.'s Bluetooth Low Energy Products known to
Bandspeed.

Exhibit 3. Representative claim chart for U.S. Patent 7,027,418 demonstrating infringement by
Curtis International Ltd.'s Bluetooth Classic Products listed in Exhibit 1.

Exhibit 4. Representative claim chart for U.S. Patent 9,883,520 demonstrating infringement by
Curtis International Ltd.'s Bluetooth Classic Products listed in Exhibit 1.

Exhibit 5. Representative claim chart for U.S. Patent 7,027,418 demonstrating infringement by
Curtis International Ltd.'s Bluetooth Low Energy Products listed in Exhibit 2.

Exhibit 6. Representative claim chart for U.S. Patent 9,883,520 demonstrating infringement by
Curtis International Ltd.'s Bluetooth Low Energy Products listed in Exhibit 2.
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 8 of 152



Exhibit 1. List of Curtis International Ltd.'s Bluetooth Classic Products known to Bandspeed

Bluetooth Classic      Bluetooth              Product Listing        Model                       Publish Date
Products               Declaration ID         Category
                       End Product Listing    Audio and Visual       SRCD232BT / PRCD232BT       2014-01-29
                       (EPL)
                       End Product Listing    Audio and Visual       SCR1232BT / PCR1232BT       2014-01-29
                       (EPL)
                       End Product Listing    Unique Products        PLT7904GBT / PLT7777GBT /   2014-01-30
                       (EPL)                                         PLT7602GBT / PLT7894GBT /
                                                                     PLT7802GBT / PLT8894GBT /
                                                                     PLT8235GBT / PLT8802GBT /
                                                                     PLT9894GBT / PLT9602GBT /
                                                                     PLT1094GBT / PLT1066GBT /
                                                                     PLT1025GBT / PLT1302GBT
                       End Product Listing    Audio and Visual       SRCD635BT / PRCD635BT       2014-01-24
                       (EPL)
                       End Product Listing    Audio and Visual       SP9414 / PSP9414            2014-01-27
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD684BT / PRCD684BT       2014-01-29
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD262BT / PRCD262BT       2014-01-29
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD1079BT / PRCD1079BT     2014-01-29
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD7842BT / PRCD7842BT     2014-01-30
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD645BT / PRCD645BT       2014-01-30
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD267BT / PRCD267BT       2014-01-30
                       (EPL)
                       End Product Listing    Audio and Visual       SRCD266BT / PRCD266BT       2014-01-30



Exhibit 1                                                                                                       1
             Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 9 of 152



            (EPL)
            End Product Listing   Audio and Visual   SP232 / PSP232                      2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP316 / SP316G / PSP316 / PSP316G   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP303 / PSP303                      2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP009 / PSP009                      2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP228 PSP228 SP229       PSP229     2014-01-31
            (EPL)                                    SP230 PSP230 SP231       PSP231
                                                     SP232 PSP232 SP233       PSP233
                                                     SP234 PSP234 SP235       PSP235
            End Product Listing   Audio and Visual   SP614 / PSP614                      2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP259 / PSP259                      2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SBT236 / PBT236                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SBT214 / SBT214A / PBT214 /         2014-01-27
            (EPL)                                    PBT214A
            End Product Listing   Audio and Visual   SBT122 / PBT122                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SBT228 / PBT228                     2014-01-27
            (EPL)
            End Product Listing   Mobile Phone       SBTW210 / PBTW210 / SBTW211 /       2014-01-29
            (EPL)                 Accessory          PBTW211 / SBTW212 / PBTW212
            End Product Listing   Audio and Visual   SBT311      PBT311 SBT312           2014-01-31
            (EPL)                                         PBT312 SBT313     PBT313
                                                     SBT314      PBT314 SBT315
                                                          PBT315 SBT316     PBT316
                                                     SBT317      PBT317 SBT318



Exhibit 1                                                                                             2
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 10 of 152



                                                          PBT318 SBT319      PBT319
                                                     SBT320       PBT320 SBT321
                                                          PBT321 SBT322      PBT322
                                                     SBT323       PBT323 SBT324
                                                          PBT324 SBT325      PBT325
            End Product Listing   Audio and Visual   SBT122       SBT215     PBT122 2014-01-31
            (EPL)                                         PBT215 SBT123      SBT216
                                                          PBT123       PBT216 SBT124
                                                          SBT217       PBT124
                                                          PBT217 SBT125      SBT218
                                                          PBT125       PBT218 SBT126
                                                          SBT219       PBT126
                                                          PBT219 SBT127      SBT220
                                                          PBT127       PBT220 SBT128
                                                          SBT221       PBT128
                                                          PBT221 SBT129      SBT222
                                                          PBT129       PBT222 SBT130
                                                          SBT223       PBT130
                                                          PBT223 SBT1
            End Product Listing   Audio and Visual   SHTIB8418 / PHTIB8418           2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SB405 / PSB405                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   PSB393 / PSB373 / PSB323 / SB393 /   2014-01-27
            (EPL)                                    SB373 / SB323
            End Product Listing   Audio and Visual   PSB3913 / PSB3713 / PSB3213 /        2014-01-27
            (EPL)                                    SB3913 / SB3713 / SB3213 /
                                                     PSB3913-SW / PSB3713-SW /
                                                     PSB3213-SW / SB3913-SW / SB3713-
                                                     SW / SB3213-SW
            End Product Listing   Audio and Visual   SP297 / PSP297                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP386 / SP386G / SP288 / SP288G /    2014-01-27


Exhibit 1                                                                                              3
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 11 of 152



            (EPL)                                    SP264 / SP264G / SP289 / SP265 /
                                                     PSP386 / PSP386G / PSP288 /
                                                     PSP288G / PSP264 / PSP264G /
                                                     PSP289 / PSP265
            End Product Listing   Audio and Visual   SP317 / PSP317                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP245 / PSP245                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP262 / PSP262                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP277 / PSP277                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SCR1996 / PCR1996                  2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP309 / PSP309                     2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SRCD687BT / PRCD687BT              2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP258 / PSP258                     2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP233 / PSP233                     2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PSB379 / SB379                     2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SP111 / PSP111                     2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SP5686 / PSP5686                   2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SHTIB1046BT / PHTIB1046BT          2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   PHTIB1058BT / SHTIB1058BT          2014-01-30
            (EPL)



Exhibit 1                                                                                            4
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 12 of 152



            End Product Listing   Audio and Visual   SP260 / SP260PL / PSP260 /            2014-01-24
            (EPL)                                    PSP260PL / SP260B / SP260BPL /
                                                     PSP260B / PSP260BPL / SP260D /
                                                     SP260DPL / PSP260D / PSP260DPL
            End Product Listing   Audio and Visual   SBT233 / PBT233                       2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SP269 / PSP269 / SP269B / PSP269B /   2014-01-29
            (EPL)                                    SP269PL / PSP269PL
            End Product Listing   Audio and Visual   SPA026 / PSPA026                      2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SPA025 / PSPA025                      2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SPA027 / PSPA027                      2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PSB3070 / SB3070                      2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   PSB3069                               2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD941BT / PRCD941BT                 2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD682BT / PRCD682BT                 2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD681BT / PRCD681BT                 2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD1218BT / PRCD1218BT               2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD202BT / PRCD202BT                 2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SPA021 / PSPA021                      2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SPA023 / PSPA023                      2014-01-30
            (EPL)



Exhibit 1                                                                                               5
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 13 of 152



            End Product Listing   Audio and Visual   SP296 / PSP296                      2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SP294/ PSP294                       2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SCR1986 / PCR1986                   2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SRCD1049BT / PRCD1049BT             2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SKCR2713 / PKCR2713                 2014-01-31
            (EPL)
            End Product Listing   Audio and Visual   SRCD2731BT / PRCD2731BT              2014-01-31
            (EPL)                                    SRCD2732BT / PRCD2732BT
                                                     SRCD2733BT / PRCD2733BT
                                                     SRCD2734BT / PRCD2734BT
                                                     SRCD2735BT / PRCD2735BT
                                                     SRCD2736BT / PRCD2736BT
            End Product Listing   Audio and Visual   SP648 / SP650/ SP651 / SP652 / SP653 2014-01-31
            (EPL)                                    / SP654 PSP648 / PSP650/ PSP651 /
                                                     PSP652 / PSP653 / PSP654
            End Product Listing   Audio and Visual   SP649 / PSP649                       2014-01-31
            (EPL)
            End Product Listing   Automotive         SCSD621 SCSD622 SCSD623             2014-01-31
            (EPL)                                    SCSD624 SCSD625 SCSD626
                                                     SCSD627 SCSD628 SCSD629
                                                     SCSD630
            End Product Listing   Automotive         SCSC014 SCSC015 SCSC016             2014-01-31
            (EPL)                                    SCSC017 SCSC018 SCSC019
                                                     SCSC020 SCSC021 SCSC022
                                                     SCSC023 SCSC024
            End Product Listing   Audio and Visual   SP701 PSP701 SP702    PSP702        2014-01-31
            (EPL)                                    SP703 PSP703 SP704    PSP704
                                                     SP705 PSP705 SP706    PSP706
                                                     SP707 PSP707 SP708    PSP708


Exhibit 1                                                                                              6
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 14 of 152



                                                     SP709 PSP709 SP710  PSP710
                                                     SP711 PSP711 SP712  PSP712
                                                     SP713 PSP713 SP714  PSP714
                                                     SP715 PSP715 SP716  PSP716
                                                     SP717 PSP717 SP718  PSP718
                                                     SP719 PSP719 SP720  PSP
            End Product Listing   Audio and Visual   BLUETOOTH SPEAKER TOWER         2014-01-31
            (EPL)
            End Product Listing   Audio and Visual   SPA028      PSPA028 SPA029     2014-01-31
            (EPL)                                          PSPA029 SPA030   PSPA030
                                                     SPA031      PSPA031 SPA032
                                                           PSPA032 SPA033   PSPA033
                                                     SPA034      PSPA034 SPA035
                                                           PSPA035 SPA036   PSPA036
                                                     SPA037      PSPA037 SPA038
                                                           PSPA038 SPA039   PSPA039
                                                     SPA040      PSPA040 SPA041
                                                           PSPA041 SPA042   PSPA042
            End Product Listing   Audio and Visual   SRCD2401BT PRCD2401BT          2014-01-31
            (EPL)                                    SRCD2402BT PRCD2402BT
                                                     SRCD2403BT PRCD2403BT
                                                     SRCD2404BT PRCD2404BT
                                                     SRCD2405BT PRCD2405BT
                                                     SRCD2406BT PRCD2406BT
                                                     SRCD2407BT PRCD2407BT
                                                     SRCD2408BT PRCD2408BT
                                                     SRCD2409BT PRCD2409BT
                                                     SRCD2410BT PRCD2410BT
                                                     SRCD2411BT PRCD2411BT
                                                     SRCD2412BT PRC
            End Product Listing   Audio and Visual   SP112 PSP112 SP113     PSP113  2014-01-31
            (EPL)                                    SP114 PSP114 SP115     PSP115
                                                     SP116 PSP116 SP117     PSP117


Exhibit 1                                                                                         7
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 15 of 152



                                                     SP118 PSP118 SP119        PSP119
                                                     SP120 PSP120 SP121        PSP121
                                                     SP122 PSP122 SP123        PSP123
                                                     SP124 PSP124 SP125        PSP125
                                                     SP126 PSP126 SP127        PSP127
                                                     SP128 PSP128 SP129        PSP129
                                                     SP130 PSP130 SP131        PSP
            End Product Listing   Audio and Visual   PHTIB9418 / SHTIB9418                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   PHTIB8418 / SHTIB8418                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SB405 / PSB405                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   PSB393 / PSB373 / PSB323 / SB393 /   2014-01-27
            (EPL)                                    SB373 / SB323
            End Product Listing   Audio and Visual   PSB3913 / PSB3713 / PSB3213 /        2014-01-27
            (EPL)                                    SB3913 / SB3713 / SB3213 /
                                                     PSB3913-SW / PSB3713-SW /
                                                     PSB3213-SW / SB3913-SW / SB3713-
                                                     SW / SB3213-SW /
            End Product Listing   Audio and Visual   SP297 / PSP297                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP386 / SP386G / SP288 / SP288G /    2014-01-27
            (EPL)                                    SP264 / SP264G / SP289 / SP265 /
                                                     PSP386 / PSP386G / PSP288 /
                                                     PSP288G / PSP264 / PSP264G /
                                                     PSP289 / PSP265
            End Product Listing   Audio and Visual   SP317 / PSP317                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP245 / PSP245                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP262 / PSP262                       2014-01-27
            (EPL)


Exhibit 1                                                                                              8
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 16 of 152



            End Product Listing   Audio and Visual   SP277 / PSP277                   2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SCR1996 / PCR1996                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP234 / PSP234                   2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP288 / PSP288                   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP233 / PSP233                   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP232 / PSP232                   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PSP302 / SP302-DG-               2014-01-29
            (EPL)                                    SILVER/SP302/SP328/PSP328/SP328-
                                                     B
            End Product Listing   Audio and Visual   SRCD7841BT / PRCD7841BT          2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SRCD114BT / PRCD114BT            2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PSP5687 / SP5687                 2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP237 / PSP237                   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP008 / PSP008                   2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   sp006 / PSP006                   2014-01-31
            (EPL)
            End Product Listing   Audio and Visual   SP007 / PSP007                   2014-01-31
            (EPL)
            End Product Listing   Audio and Visual   SP102 / PSP102                   2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP234 / PSP234                   2014-01-27


Exhibit 1                                                                                          9
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 17 of 152



            (EPL)
            End Product Listing   Audio and Visual   SP302 / PSP302                       2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SRCD114BT / PRCD114BT                2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP236 / PSP236                       2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SP237 / PSP237                       2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PHTIB9418 / SHTIB9418                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP236                                2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   SB406 / PSB406                       2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PHTIB9418 / SHTIB9418                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SHTIB8418 / PHTIB8418                2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SB405 / PSB405                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   PSB393 / PSB373 / PSB323 / SB393 /   2014-01-27
            (EPL)                                    SB373 / SB323
            End Product Listing   Audio and Visual   PSB3913 / PSB3713 / PSB3213 /        2014-01-27
            (EPL)                                    SB3913 / SB3713 / SB3213 /
                                                     PSB3913-SW / PSB3713-SW /
                                                     PSB3213-SW / SB3913-SW / SB3713-
                                                     SW / SB3213-SW /
            End Product Listing   Audio and Visual   SP297 / PSP297                       2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP386 / SP386G / SP288 / SP288G /    2014-01-27
            (EPL)                                    SP264 / SP264G / SP289 / SP265 /



Exhibit 1                                                                                              10
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 18 of 152



                                                     PSP386 / PSP386G / PSP288 /
                                                     PSP288G / PSP264 / PSP264G /
                                                     PSP289 / PSP265
            End Product Listing   Audio and Visual   SP317 / PSP317                         2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP245 / PSP245                         2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP277 / PSP277                         2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SCR1996 / PCR1996                      2014-01-27
            (EPL)
            End Product Listing   Audio and Visual   SP263 / SP263G/ PSP263 / PSP263G       2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   sb322 / sb324 / sb325 / sb326 / sb327 / 2014-01-31
            (EPL)                                    sb328 / sb329 / sb330 / psb322 /
                                                     psb324/ psb325 / psb326 / psb327 /
                                                     psb328 / psb329 / psb330
            End Product Listing   Audio and Visual   SCR1997 / PCR1997                       2014-01-31
            (EPL)
            End Product Listing   Audio and Visual   SB290 / SB390 / PSB290 / PSB390        2014-01-29
            (EPL)
            End Product Listing   Audio and Visual   PSB375W / SB375W                       2014-01-30
            (EPL)
            End Product Listing   Audio and Visual   SB374W / SB376W / SB377W /             2014-01-31
            (EPL)                                    SB378W/ SB379W PSB374W /
                                                     PSB376W / PSB377W / PSB378W/
                                                     PSB379W
            End Product Listing   Audio and Visual   SB3201      SB3701     SB3901          2014-01-31
            (EPL)                                    SB3202      SB3702     SB3902
                                                     SB3203      SB3703     SB3903
                                                     SB3204      SB3704     SB3904
                                                     SB3205      SB3705     SB3905



Exhibit 1                                                                                                 11
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 19 of 152



                                                  SB3206      SB3706     SB3906
                                                  SB3207      SB3707     SB3907
                                                  SB3208      SB3708     SB3908
                                                  SB3209      SB3709     SB3909
                                                  SB3210      SB3710     SB3910
                                                  SB3211      SB3711     SB3911
                                                  SB3212      SB3712     SB3912
                                                  SB32




Exhibit 1                                                                         12
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 20 of 152




Exhibit 2                                                                       1
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 21 of 152



Exhibit 2. List of Curtis International Ltd.'s Bluetooth Low Energy Products known to Bandspeed

Bluetooth Classic Products    Bluetooth Declaration ID    Product Listing Category   Model        Publish Date
                              End Product Listing (EPL)   Unique Products            PLT7904GBT   2014-01-30
                                                                                     /
                                                                                     PLT7777GBT
                                                                                     /
                                                                                     PLT7602GBT
                                                                                     /
                                                                                     PLT7894GBT
                                                                                     /
                                                                                     PLT7802GBT
                                                                                     /
                                                                                     PLT8894GBT
                                                                                     /
                                                                                     PLT8235GBT
                                                                                     /
                                                                                     PLT8802GBT
                                                                                     /
                                                                                     PLT9894GBT
                                                                                     /
                                                                                     PLT9602GBT
                                                                                     /
                                                                                     PLT1094GBT
                                                                                     /
                                                                                     PLT1066GBT
                                                                                     /
                                                                                     PLT1025GBT
                                                                                     /
                                                                                     PLT1302GBT
                              End Product Listing (EPL)   Audio and Visual           SB290 /      2014-01-29
                                                                                     SB390 /
                                                                                     PSB290 /


Exhibit 2                                                                                                        2
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 22 of 152



                                                                 PSB390
                 End Product Listing (EPL)   Audio and Visual    PSB375W /      2014-01-30
                                                                 SB375W
                 End Product Listing (EPL)   Audio and Visual    SB374W /       2014-01-31
                                                                 SB376W /
                                                                 SB377W /
                                                                 SB378W/
                                                                 SB379W
                                                                 PSB374W /
                                                                 PSB376W /
                                                                 PSB377W /
                                                                 PSB378W/
                                                                 PSB379W
                 End Product Listing (EPL)   Audio and Visual    SB3201         2014-01-31
                                                                       SB370
                                                                 1
                                                                       SB390
                                                                 1 SB3202
                                                                       SB370
                                                                 2
                                                                       SB390
                                                                 2 SB3203
                                                                       SB370
                                                                 3
                                                                       SB390
                                                                 3 SB3204
                                                                       SB370
                                                                 4
                                                                       SB390
                                                                 4 SB3205
                                                                       SB370
                                                                 5
                                                                       SB390


Exhibit 2                                                                                    3
            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 23 of 152



                                                                 5 SB3206
                                                                        SB370
                                                                 6
                                                                        SB390
                                                                 6 SB3207
                                                                        SB370
                                                                 7
                                                                        SB390
                                                                 7 SB3208
                                                                        SB370
                                                                 8
                                                                        SB390
                                                                 8 SB3209
                                                                        SB370
                                                                 9
                                                                        SB390
                                                                 9 SB3210
                                                                        SB371
                                                                 0
                                                                        SB391
                                                                 0 SB3211
                                                                        SB371
                                                                 1
                                                                        SB391
                                                                 1 SB3212
                                                                        SB371
                                                                 2
                                                                        SB391
                                                                 2 SB32




Exhibit 2                                                                       4
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 24 of 152



Exhibit 3. Representative claim chart demonstrating infringement by Curtis International Ltd.'s Bluetooth Classic Products.




  U.S. Patent No. 7,027,418 v. Curtis International Ltd.'s Bluetooth Classic Products
Overview

        Plaintiff accuses the provision, use, and operation of Curtis International Ltd.'s (“Defendant”) Bluetooth Classic Products of
directly infringing U.S. Patent No. 7,027,418 (the “'418 Patent”). The term “Accused Devices” means Defendant's Bluetooth Classic
Products and all associated interfaces, computer hardware, software and digital content, which includes but is not necessarily limited
to the non-limiting example list of products included in Exhibit 1.

        Plaintiff further accuses Defendant of indirectly infringing the '418 Patent through providing, authorizing and instructing
regarding the Accused Devices to others, including its customers. Installing or activating the Accused Devices and the operation
thereof directly infringe the asserted claims. Defendant intends to cause infringement by its customers and users. Defendant instructs
users to use the Accused Devices in an infringing manner. Defendant enacts contractual protections requiring that the Accused Devices
be used in a manner intended by Defendant. Defendant further instructs users to configure and operate the Accused Devices in an
infringing manner. Defendant also provides support services for the Accused Devices, including providing instructions, guides, online
materials and technical support.

        The asserted claims include elements that are implemented, at least in part, by proprietary electronics and software in the
Accused Devices. The precise source code, designs, data structures, processes, and algorithms used in them are held secret, at least in
part, and are not publicly available in their entirety. An analysis of Defendant's documentation and/or source code may be necessary to
fully and accurately describe all infringing features and functionality of the Accused Devices and, accordingly, Plaintiff reserves the
right to supplement these contentions once such information is made available to Plaintiff. Furthermore, Plaintiff reserves the right to
revise these contentions, including as discovery in the case progresses, in view of the Court's final claim construction in this action and
in connection with the provision of its expert reports.




Exhibit 3                                                                                                                                1
                           Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 25 of 152



      Claim 1                                                       Infringement Contention
15[A]. A method for     The Accused Devices are wireless communications devices that certify compliance with the Bluetooth (“BT”)
communicating           Core Specification (“CS”) Version 2.0+EDR (“CSv2.0+EDR”) or higher. CSv2.0+EDR is available for
with a participant in   download at: https://www.bluetooth.org/DocMan/handlers/DownloadDoc.ashx?doc_id=40560. All Bluetooth
a communications        Core Specifications are available at: https://www.bluetooth.com/specifications/bluetooth-core-specification.
arrangement,     the
method comprising       The Accused Devices (i.e., Defendant's Bluetooth products as identified by QDID in the attached appendix)
the       computer-     may function in either master or slave roles in a Bluetooth piconet, as those terms are defined in CS.
implemented steps
of:                     Qualified Device Listings (at links identified by QDID below) indicate:
                        Link Manager: Table 26: Adaptive Frequency Hopping, Item 1: Support of AFH switch as master

                        Link Manager: Table 26: Adaptive Frequency Hopping, Item 6: Support of Channel Classification




                        Source: CSv2.0+EDR, Vol. 1, p. 13.

15[B].     selecting, The Accused Devices classify channels as unknown, bad, or good, based upon performance.
based     on     first
performance data
that        indicates
performance of a
plurality          of
communications
channels at a first
time and at least a


Exhibit 3                                                                                                                              2
                            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 26 of 152



first    performance
criterion, a first set
of two or more
communications
channels from the
plurality           of
communications
channels;




                         Source: CSv2.0+EDR, Vol. 3, p. 181.




Exhibit 3                                                                                       3
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 27 of 152




                     Source: CSv2.0+EDR, Vol. 3, p. 181.

                     At least two channels are selected for use.




                     Source: CSv2.0+EDR, Vol. 3, p. 75.
15[C]. generating Communication in a Bluetooth piconet is in the form of packets. In basic channel operation, packets are
first identification transmitted and received according to a pseudo-random sequence of hopping through 79 RF channels in the
data that identifies available frequency band.
the first set of two



Exhibit 3                                                                                                                      4
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 28 of 152



or           more
communications
channels;




                    Source: CSv2.0+EDR, Vol. 3, p. 29.

                    The physical channel used by the piconet is divided into time units known as slots. Packets are positioned in
                    these slots for transmission.




                    Source: CSv2.0+EDR, Vol. 1, p. 13.




Exhibit 3                                                                                                                           5
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 29 of 152




            Source: CSv2.0+EDR, Vol. 1, p. 35.

            To mitigate or avoid the effects of interference on particular channels, the Accused Devices switch from basic
            channel operation (using all 79 channels) to adapted channel operation. In adapted channel operation, a subset
            of the 79 available channels in the frequency band are used for packet transmission.




Exhibit 3                                                                                                                    6
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 30 of 152




            Source: CSv2.0+EDR, Vol. 1, p. 36.




            Source: CSv2.0+EDR, Vol. 3, p. 75.




Exhibit 3                                                                          7
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 31 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 83.

            The performance of each channel is evaluated to classify it as shown below.




Exhibit 3                                                                                 8
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 32 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.

            To switch from basic to adapted channel operation or to update the channel map currently in use, the Accused
            Devices transmit packet data comprising a subset of channels to use for frequency hopping communication.
            For example, the LMP_set_AFH PDU (packet data unit) sent by master devices to slave device contains a
            parameter for AFH_channel_map. AFH_channel_map is identification data that identifies the first set of two
            or more communications channels to use for communication at a particular time.




Exhibit 3                                                                                                                  9
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 33 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 3                                                                          10
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 34 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.




Exhibit 3                                                                          11
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 35 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 3                                                                          12
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 36 of 152




                       Source: CSv2.0+EDR, Vol. 3, p. 178.
15[D].      providing The channel map identification data is provided from the master device to all slave devices in the piconet.
the              first
identification data
to the participant;




Exhibit 3                                                                                                                           13
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 37 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 3                                                                          14
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 38 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.




Exhibit 3                                                                          15
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 39 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 3                                                                          16
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 40 of 152




                      Source: CSv2.0+EDR, Vol. 3, p. 178.
15[E].                When hop sequence adaptation is enabled as described above, communication between devices proceeds using
communicating         the channels identified in the channel map.
with the participant
over the first set of
two     or      more
communications
channels;             Source: CSv2.0+EDR, Vol. 3, p. 70.




Exhibit 3                                                                                                                    17
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 41 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 178.

            When unused channels are selected as candidate channels by the hop selection kernel, they are remapped to
            used channels.




Exhibit 3                                                                                                           18
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 42 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 89.




Exhibit 3                                                                          19
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 43 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 86.


Exhibit 3                                                                          20
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 44 of 152



15[F]. wherein the The RF channels used for transmitting and receiving in the piconet correspond to a set of frequencies
plurality         of according to a pseudo-random sequence of hopping through 79 RF channels in the available frequency band.
communications
channels
correspond to a set
of frequencies to be
used based on a
hopping sequence
according    to    a
frequency hopping
protocol;




                     Source: CSv2.0+EDR, Vol. 3, p. 29.




Exhibit 3                                                                                                                   21
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 45 of 152




            Source: CSv2.0+EDR, Vol. 1, p. 35.

            The set of used channels may be adapted to be based on fewer than the full 79 frequencies to mitigate the
            effects of interference.




            Source: CSv2.0+EDR, Vol. 1, p. 36.


Exhibit 3                                                                                                           22
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 46 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 75.




Exhibit 3                                                                          23
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 47 of 152




                    Source: CSv2.0+EDR, Vol. 3, p. 90.
15[G]. wherein at For each transmission/reception event, a single channel is used for communication between participants.
each hop in the
hopping sequence,
only           one
communications
channel is used for Source: CSv2.0+EDR, Vol. 3, p. 70.
communications



Exhibit 3                                                                                                                   24
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 48 of 152



between a pair of
participants;




                    Source: CSv2.0+EDR, Vol. 3, p. 90.

                    The RF frequency selected remains fixed for the duration of packet transmission.




Exhibit 3                                                                                              25
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 49 of 152




                     Source: CSv2.0+EDR, Vol. 3, p. 84.

15[H]. wherein the The identification data such as that in the LMP_set_AFH PDU is transmitted to slave devices over a single
first identification channel based on the same hopping sequence according to the frequency hopping protocol as other
data is provided to communication with devices in the piconet.
the participant over
one
communications
channel     of   the
plurality         of
communications
channels based on
the          hopping
sequence according
to the frequency
hopping protocol;


Exhibit 3                                                                                                                  26
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 50 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 3                                                                          27
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 51 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.

            LMP messages are transmitted in a single packet, over a single time slot and channel.




            Source: CSv2.0+EDR, Vol. 3, p. 224.




Exhibit 3                                                                                           28
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 52 of 152




                       Source: CSv2.0+EDR, Vol. 3, p. 126.
15[I]. determining, The Accused Devices monitor and classify channels on an ongoing basis and/or according to a schedule.
based on second
performance data
that         indicates
performance of the
first set of two or
more
communications
channels       at    a
second time that is
later than the first
time, a number of
communications
channels from the
first set of two or
more
communications
channels that satisfy
at least a second
performance
criterion; and




Exhibit 3                                                                                                                   29
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 53 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.




Exhibit 3                                                                          30
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 54 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.

            Once enabled, the master device periodically updates the set of used and unused channels based on
            performance measurements and evaluations subsequent to the enabling of AFH. The update may be limited to
            the initial set of used channels in the first channel map, or it may include all 79 channels in the available band,
            including those in the first channel map as well as channels marked unused or unknown in that map.




Exhibit 3                                                                                                                     31
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 55 of 152




                      Source: CSv2.0+EDR, Vol. 3, p. 178.
15[J]. if the number The adapted piconet uses at least 20 channels, and the Accused Devices may place further restrictions on the
of communications requirements for a channel map.
channels from the
first set of two or
more
communications
channels is less than
a specified number,
then:



Exhibit 3                                                                                                                       32
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 56 of 152




                        Source: CSv2.0+EDR, Vol. 3, p. 75.
15[K].       selecting, The Accused Devices monitor and classify channels on an ongoing basis and/or according to a schedule.
based      on     third
performance data
that          indicates
performance of the
plurality            of
communications
channels at a third
time that is at or
later     than      the
second time and at
least      a      third
performance
criterion, a second
set of two or more
communications
channels from the
plurality            of
communications
channels;


Exhibit 3                                                                                                                       33
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 57 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.




Exhibit 3                                                                          34
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 58 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.

            Once enabled, the master device periodically updates the set of used and unused channels based on
            performance measurements and evaluations subsequent to the enabling of AFH. The update may be limited to
            the initial set of used channels in the first channel map, or it may include all 79 channels in the available band,
            including those in the first channel map as well as channels marked unused or unknown in that map.




Exhibit 3                                                                                                                     35
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 59 of 152




                      Source: CSv2.0+EDR, Vol. 3, p. 178.

                    When the Accused Device determines that—at a third time and using a third performance criterion—a second
                    set of channels should be used for communication in the piconet, it prepares a new channel map from this set.
                    This occurs, for example, when the second performance criterion evaluation results in a channel map that
                    would contain fewer than two used channels, or would violate another of the Accused Device's threshold
                    requirements for the number of used channels.
15[L]. generating The Accused Devices generate second identification data that describe the new channel map to be used for
second              communication in a manner similar to that described above for the initial identification data.
identification data



Exhibit 3                                                                                                                       36
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 60 of 152



that identifies the
second set of two or
more
communications
channels;




                       Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 3                                                                                     37
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 61 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.




Exhibit 3                                                                          38
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 62 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 3                                                                          39
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 63 of 152




                       Source: CSv2.0+EDR, Vol. 3, p. 178.
15[M]. providing The new channel map identification data is provided from the master device to all slave devices in the piconet.
the            second
identification data
to the participant
over              one
communications
channel      of    the
plurality           of
communications


Exhibit 3                                                                                                                      40
                            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 64 of 152



channels    based on
the           hopping
sequence    according
to the      frequency
hopping      protocol;
and




                         Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 3                                                                                       41
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 65 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.




Exhibit 3                                                                          42
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 66 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 3                                                                          43
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 67 of 152




                     Source: CSv2.0+EDR, Vol. 3, p. 178.
15[N].               When the new channel map takes effect, the Accused Devices communicate with other devices in the piconet
communicating        over the channels in that map.
with the participant
over the second set
of two or more
communications
channels.            Source: CSv2.0+EDR, Vol. 3, p. 70.




Exhibit 3                                                                                                                   44
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 68 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 178.

            When unused channels are selected as candidate channels by the hop selection kernel, they are remapped to
            used channels.




Exhibit 3                                                                                                           45
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 69 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 89.




Exhibit 3                                                                          46
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 70 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 86.


Exhibit 3                                                                          47
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 71 of 152



Exhibit 4. Representative claim chart demonstrating infringement by Curtis International Ltd.'s Bluetooth Classic Products.




  U.S. Patent No. 9,883,520 v. Curtis International Ltd.'s Bluetooth Classic Products
Overview

        Plaintiff accuses the provision, use, and operation of Curtis International Ltd.'s (“Defendant”) Bluetooth Classic Products of
directly infringing U.S. Patent No. 9,883,520 (the “'520 Patent”). The term “Accused Devices” means Defendant's Bluetooth Classic
Products and all associated interfaces, computer hardware, software and digital content, which includes but is not necessarily limited
to the non-limiting example list of products included in Exhibit 1.

        Plaintiff further accuses Defendant of indirectly infringing the '520 Patent through providing, authorizing and instructing
regarding the Accused Devices to others, including its customers. Installing or activating the Accused Devices and the operation
thereof directly infringe the asserted claims. Defendant intends to cause infringement by its customers and users. Defendant instructs
users to use the Accused Devices in an infringing manner. Defendant enacts contractual protections requiring that the Accused Devices
be used in a manner intended by Defendant. Defendant further instructs users to configure and operate the Accused Devices in an
infringing manner. Defendant also provides support services for the Accused Devices, including providing instructions, guides, online
materials and technical support.

        The asserted claims include elements that are implemented, at least in part, by proprietary electronics and software in the
Accused Devices. The precise source code, designs, data structures, processes, and algorithms used in them are held secret, at least in
part, and are not publicly available in their entirety. An analysis of Defendant's documentation and/or source code may be necessary to
fully and accurately describe all infringing features and functionality of the Accused Devices and, accordingly, Plaintiff reserves the
right to supplement these contentions once such information is made available to Plaintiff. Furthermore, Plaintiff reserves the right to
revise these contentions, including as discovery in the case progresses, in view of the Court's final claim construction in this action and
in connection with the provision of its expert reports.




Exhibit 4                                                                                                                                1
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 72 of 152



      Claim 1                                                    Infringement Contention
1[A]. A wireless     The Accused Devices are wireless communications devices that certify compliance with the Bluetooth (“BT”)
communications       Core Specification (“CS”) Version 2.0+EDR (“CSv2.0+EDR”) or higher. CSv2.0+EDR is available for
device configured    download at: https://www.bluetooth.org/DocMan/handlers/DownloadDoc.ashx?doc_id=40560. All Bluetooth
to:                  Core Specifications are available at: https://www.bluetooth.com/specifications/bluetooth-core-specification.

                     The Accused Devices may function in either master or slave roles in a Bluetooth piconet, as those terms are
                     defined in CS.
1[B]. send packet Communication in a Bluetooth piconet is in the form of packets.
data to another
wireless             In basic channel operation, packets are transmitted and received according to a pseudo-random sequence of
communications       hopping through 79 RF channels in the available frequency band.
device in a wireless
communications
network, the packet
data specifying a
subset            of
communications
channels used for
frequency hopping
communications of
a        set      of
communications
channels     in    a
frequency band, the
packet data further
comprising timing
information          Source: CSv2.0+EDR, Vol. 3, p. 29.
indicating when to
begin using the The physical channel used by the piconet is divided into time units known as slots. Packets are positioned in
subset            of these slots for transmission.
communications
channels         for


Exhibit 4                                                                                                                           2
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 73 of 152



frequency hopping
communications;




                    Source: CSv2.0+EDR, Vol. 1, p. 13.




                    Source: CSv2.0+EDR, Vol. 1, p. 35.

                    To mitigate or avoid the effects of interference on particular channels, the Accused Devices switch from basic
                    channel operation (using all 79 channels) to adapted channel operation. In adapted channel operation, a subset
                    of the 79 available channels in the frequency band are used for packet transmission.




Exhibit 4                                                                                                                            3
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 74 of 152




            Source: CSv2.0+EDR, Vol. 1, p. 36.




            Source: CSv2.0+EDR, Vol. 3, p. 75.




Exhibit 4                                                                          4
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 75 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 83.

            The performance of each channel is evaluated to classify it as shown below.




Exhibit 4                                                                                 5
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 76 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 181.

            To switch from basic to adapted channel operation or to update the channel map currently in use, the Accused
            Devices transmit packet data comprising (1) a subset of channels to use for frequency hopping communication
            and (2) timing information indicative of when to begin using the subset to another wireless device in the
            piconet. For example, the LMP_set_AFH PDU (packet data unit) sent by master devices to slave device
            contains parameters for AFH_Instant and AFH_channel_map. AFH_channel_map contains the subset of
            channels to use and associated classifications. AFH_Instant expresses the time at which slave devices shall
            begin using the new channel map.




Exhibit 4                                                                                                                  6
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 77 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 238.




Exhibit 4                                                                          7
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 78 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 237.




Exhibit 4                                                                          8
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 79 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 4                                                                          9
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 80 of 152




                       Source: CSv2.0+EDR, Vol. 3, p. 178.
1[C]. identify a       When the Accused Devices need to communicate with another device in the piconet, as described above, a
communications         candidate channel from the available frequency band is identified. For each reception or transmission event an
channel from the set   RF channel is selected by the hop selection kernel. When the master device has notified the slave device(s)
of communications      that adapted frequency hopping is to be used—by, for example, sending the LMP_set_AFH PDU as described
channels;              above—the basic hop selection kernel is initially used to determine a candidate RF channel.




                       Source:                CSv2.0+EDR,                  Vol.                3,               p.               70.




Exhibit 4                                                                                                                           10
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 81 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 89.




Exhibit 4                                                                          11
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 82 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 86.


Exhibit 4                                                                          12
                            Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 83 of 152




1[D].      use     the   When the adapted hop selection kernel is selected, the basic hop selection kernel is initially used to determine
identified               an RF channel. If this RF channel is unused according to the AFH_channel_map, the unused RF channel is re-
communications           mapped by the re-mapping function to one of the used RF channels. If the RF channel determined by the basic
channel            for   hop selection kernel is already in the set of used RF channels, no adjustment is made.
frequency hopping
communications
with     the    other
wireless
communications
device at a time slot
at or after the
wireless
communications
device and the other
wireless
communications
device begin using
the     subset      of
communications
channels           for
frequency hopping
communications, if
the         identified
communications
channel is used for      Source: CSv2.0+EDR, Vol. 3, p. 181.
frequency hopping
communications;
and




Exhibit 4                                                                                                                               13
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 84 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 303.



Exhibit 4                                                                          14
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 85 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 89.




            Source: CSv2.0+EDR, Vol. 3, p. 89.

            Thus, when the identified channel is a used channel, logic proceeds along the “YES” branch of the “Is fk in the
            set of used carriers” decision in the diagram below.




Exhibit 4                                                                                                                 15
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 86 of 152




                   Source: CSv2.0+EDR, Vol. 3, p. 90.
1[E].    use     a When the RF channel initially selected by the hop selection kernel as described above is an unused channel
communications     according to the AFH_channel_map (i.e., it is not used for frequency hopping communications), it is re-
channel   in   the mapped by the re-mapping function to one of the used RF channels (i.e., one of the subset of communications
subset          of channels for frequency hopping communications). If the RF channel determined by the basic hop selection
communications     kernel is already in the set of used RF channels, no adjustment is made.
channels       for
frequency hopping



Exhibit 4                                                                                                                    16
                             Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 87 of 152



communications
with      the    other
wireless
communications
device at the time
slot, if the identified
communications
channel is not used
for         frequency
hopping
communications.




                          Source: CSv2.0+EDR, Vol. 3, p. 181.




Exhibit 4                                                                                        17
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 88 of 152



            Source: CSv2.0+EDR, Vol. 3, p. 89.




            Source: CSv2.0+EDR, Vol. 3, p. 89.

            When the identified channel is an unused channel, logic proceeds along the “No” branch of the “Is fk in the set
            of used carriers” decision in the diagram below, and enters the “Re-mapping Function” which takes the
            AFH_channel_map as input.




Exhibit 4                                                                                                                 18
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 89 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 90.

            The mapping table in Figure 2.20 above—used by the remapping function to select a used channel in AFH
            mode—is similar to the mapping table used by the basic hop selection kernel (at the far right in the diagram
            below), but has all the unused RF channels removed.




Exhibit 4                                                                                                              19
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 90 of 152




            Source: CSv2.0+EDR, Vol. 3, p. 86.




Exhibit 4                                                                          20
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 91 of 152



Exhibit 5. Representative claim chart demonstrating infringement by by Curtis International Ltd.'s Bluetooth Low Energy
Products

      U.S. Patent No. 7,027,418 v. Curtis International Ltd.'s Bluetooth Low Energy
                                         Products
Overview

        Plaintiff accuses the provision, use, and operation of Curtis International Ltd.'s (“Defendant”) Bluetooth Low Energy Products
of directly infringing U.S. Patent No. 7,027,418 (the “'418 Patent”). The term “Accused Devices” means Defendant's Bluetooth Low
Energy Products and all associated interfaces, computer hardware, software and digital content, which includes but is not necessarily
limited to the non-limiting example list of products included in Exhibit 2.

        Plaintiff further accuses Defendant of indirectly infringing the '418 Patent through providing, authorizing and instructing
regarding the Accused Devices to others, including its customers. Installing or activating the Accused Devices and the operation
thereof directly infringe the asserted claims. Defendant intends to cause infringement by its customers and users. Defendant instructs
users to use the Accused Devices in an infringing manner. Defendant enacts contractual protections requiring that the Accused Devices
be used in a manner intended by Defendant. Defendant further instructs users to configure and operate the Accused Devices in an
infringing manner. Defendant also provides support services for the Accused Devices, including providing instructions, guides, online
materials and technical support.

        The asserted claims include elements that are implemented, at least in part, by proprietary electronics and software in the
Accused Devices. The precise source code, designs, data structures, processes, and algorithms used in them are held secret, at least in
part, and are not publicly available in their entirety. An analysis of Defendant's documentation and/or source code may be necessary to
fully and accurately describe all infringing features and functionality of the Accused Devices and, accordingly, Plaintiff reserves the
right to supplement these contentions once such information is made available to Plaintiff. Furthermore, Plaintiff reserves the right to
revise these contentions, including as discovery in the case progresses, in view of the Court's final claim construction in this action and
in connection with the provision of its expert reports.




Exhibit 5                                                                                                                                1
                             Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 92 of 152



       Claim 1                                                       Infringement Contention
15[A]. A method for       The Accused Devices are wireless communications devices that certify compliance with the Bluetooth (“BT”)
communicating             Core Specification (“CS”) Version 4.0 (“CSv4.0”) or higher. CSv4.0 is available for download at:
with a participant in     https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=229737.            All    Bluetooth   Core
a communications          Specifications are available at: https://www.bluetooth.com/specifications/bluetooth-core-specification.
arrangement,       the
method comprising         The Accused Devices may function in either master or slave roles in a Bluetooth Low Energy (“BLE”)
the        computer-      piconet, as those terms are defined in CS.
implemented steps
of:
15[B].      selecting,    The Accused Devices classify channels as unknown, bad, or good, based upon performance. Channel
based      on     first   classification is expressed in a channel map, which contains at least two used (good) channels.
performance data
that         indicates
performance of a
plurality           of
communications
channels at a first
time and at least a
first    performance
criterion, a first set
of two or more
communications
channels from the
plurality           of
                          Source: CSv4.0, Vol. 6, p. 74.
communications
channels;
15[C]. generating         Communication in a Bluetooth piconet is in the form of packets. In basic channel operation, packets are
first identification      transmitted and received according to a pseudo-random sequence of hopping through 37 RF channels in the
data that identifies      available frequency band.
the first set of two
or               more
communications


Exhibit 5                                                                                                                                2
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 93 of 152



channels;




            Source: CSv4.0, Vol. 1, p. 20.




            Source: CSv4.0, Vol. 6, p. 34.

            Communication between devices is in the form of packets. For example, the format of relevant Link Layer
            packets is shown below.



Exhibit 5                                                                                                             3
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 94 of 152




            Source: CSv4.0, Vol. 6, pp. 36.

            The Link Layer specification of the BT LE Link Layer governs communication between devices in a piconet.
            Packets in the Link Layer specification are Little Endian, with the least significant bit in the leftmost position.
            Examples herein from the specification should be interpreted to comply with this format.




Exhibit 5                                                                                                                         4
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 95 of 152




            Source: CSv4.0, Vol. 6, p. 32.

            A grouping of two or more devices for communication is known as a piconet. In order to establish a piconet,
            an initiator device responds to an advertiser device's broadcast of connectable advertising events. The
            advertiser receives and accepts the initiator's request for connection, and a piconet comprising the two devices
            is formed. The initiator becomes the master device, and the advertiser becomes the slave device.




Exhibit 5                                                                                                                      5
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 96 of 152



            Source: CSv4.0, Vol. 1, p. 20.




            Source: CSv4.0, Vol. 1, p. 21.




Exhibit 5                                                                          6
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 97 of 152




            Source: CSv4.0, Vol. 6, p. 31.




            Source: CSv4.0, Vol. 6, p. 67.




Exhibit 5                                                                          7
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 98 of 152



            The structure of the CONNECT_REQ PDU, which initiates the formation of a piconet, is shown below.




            Source: CSv4.0, Vol. 6, p. 42.

            The CONNECT_REQ PDU packet contains an LLData field, the structure of which is shown below.




            Source: CSv4.0, Vol. 6, p. 43.



Exhibit 5                                                                                                       8
               Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 99 of 152



            The LLData field further contains several fields which identify a set of two or more channels to be used for
            frequency hopping communication by the piconet. This communication is according to a pattern that is a
            specific ordering of data channels (by index position) in the available frequency band. The ordered channel set
            may be may be adjusted by the master to exclude one or more channels in use by interfering devices.




            Source: CSv4.0, Vol. 1, p. 21.




            Source: CSv4.0, Vol. 1, p. 55.

            A sample indexing of RF channels to data channel and advertising channel indices is shown below.




Exhibit 5                                                                                                                     9
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 100 of 152




            Source: CSv4.0, Vol. 6, p. 35.

            The LLData field contains a ChM field, which is described below. The ChM field contains an initial channel
            map, which specifies a subset of channels for frequency hopping communication. For example, channels are
            classified as used or unused, and are indexed in the data channel index.




Exhibit 5                                                                                                            10
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 101 of 152




                       Source: CSv4.0, Vol. 6, p. 43.
15[D].      providing The channel map identification data is provided from the master device to all slave devices in the piconet in
the              first CONNECT_REQ.LLData.ChM.
identification data
to the participant;




Exhibit 5                                                                                                                         11
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 102 of 152




            Source: CSv4.0, Vol. 6, p. 42.

            The CONNECT_REQ PDU packet contains an LLData field, the structure of which is shown below.




            Source: CSv4.0, Vol. 6, p. 43.




Exhibit 5                                                                                                 12
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 103 of 152




                        Source: CSv4.0, Vol. 1, p. 55.




                        Source: CSv4.0, Vol. 6, p. 43.
15[E].                  Communication between devices proceeds using the channels identified in the channel map.
communicating
with the participant
over the first set of
two     or      more
communications
channels;



Exhibit 5                                                                                                          13
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 104 of 152




            Source: CSv4.0, Vol. 1, p. 21.




            Source: CSv4.0, Vol. 1, p. 55.

            When unused channels are selected as candidate channels by the hop selection kernel, they are remapped to
            used channels.




Exhibit 5                                                                                                           14
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 105 of 152




            Source: CSv4.0, Vol. 6, p. 75.




Exhibit 5                                                                          15
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 106 of 152




            Source: CSv4.0, Vol. 6, p. 74.




Exhibit 5                                                                          16
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 107 of 152




            Source: CSv4.0, Vol. 6, p. 75.




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 88 (2013).




Exhibit 5                                                                                      17
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 108 of 152




                     Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 89 (2013).
15[F]. wherein the The RF channels used for transmitting and receiving in the piconet correspond to a set of frequencies
plurality         of according to a pseudo-random sequence of hopping through 37 RF channels in the available frequency band.
communications
channels
correspond to a set
of frequencies to be
used based on a
hopping sequence
according    to    a
frequency hopping


Exhibit 5                                                                                                                   18
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 109 of 152



protocol;




            Source: CSv4.0, Vol. 1, p. 20.




            Source: CSv4.0, Vol. 6, p. 34.




Exhibit 5                                                                          19
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 110 of 152




                     Source: CSv4.0, Vol. 1, p. 21.




                    Source: CSv4.0, Vol. 1, p. 55.
15[G]. wherein at For each transmission/reception event, a single channel is used for communication between participants. Each
each hop in the of their transceivers must be tuned to the same RF channel at the same time.
hopping sequence,
only           one
communications
channel is used for
communications
between a pair of
participants;




Exhibit 5                                                                                                                    20
                       Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 111 of 152




                     Source: CSv4.0, Vol. 6, p. 34.




                     Source: Source: CSv4.0, Vol. 1, p. 58.
15[H]. wherein the The identification data such as that in the CONNECT_REQ PDU is transmitted to slave devices over a single
first identification channel based on the same hopping sequence according to the frequency hopping protocol as other
data is provided to communication with devices in the piconet.
the participant over
one
communications
channel     of   the
plurality         of
communications
channels based on
the          hopping
sequence according
to the frequency
hopping protocol;




Exhibit 5                                                                                                                  21
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 112 of 152



                       Source: CSv4.0, Vol. 6, p. 34.
15[I]. determining, The Accused Devices monitor and classify channels on an ongoing basis and/or according to a schedule.
based on second
performance data
that         indicates
performance of the
first set of two or
more
communications
channels       at    a
second time that is
later than the first
time, a number of
communications
channels from the
first set of two or
more                   Source: CSv4.0, Vol. 6, p. 43.
communications
channels that satisfy
at least a second
performance
criterion; and




                     Source: CSv4.0, Vol. 6, p. 74.

                     The master device periodically updates the set of used and unused channels based on performance
                     measurements and evaluations subsequent to the creation and transmission of the first channel map. The


Exhibit 5                                                                                                                   22
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 113 of 152



                     update may be limited to the initial set of used channels in the first channel map, or it may include all 37
                     channels in the available band, including those in the first channel map as well as channels marked unused or
                     unknown in that map.




                     Source: CSv4.0, Vol. 6, pp. 111.
15[J]. if the number The adapted piconet uses at least 2 channels, and the Accused Devices may place further restrictions on the
of communications requirements for a channel map.
channels from the
first set of two or


Exhibit 5                                                                                                                        23
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 114 of 152



more
communications
channels is less than
a specified number,
then:




                        Source: CSv4.0, Vol. 6, p. 74.
15[K].       selecting, The Accused Devices monitor and classify channels on an ongoing basis and/or according to a schedule.
based      on     third
performance data
that          indicates
performance of the
plurality            of
communications
channels at a third
time that is at or
later     than      the
second time and at
least      a      third
performance
criterion, a second
set of two or more
communications          Source: CSv4.0, Vol. 6, p. 43.
channels from the
plurality            of
communications
channels;



Exhibit 5                                                                                                                       24
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 115 of 152




            Source: CSv4.0, Vol. 6, p. 74.

            The master device periodically updates the set of used and unused channels based on performance
            measurements and evaluations subsequent to the creation and transmission of the first channel map. The
            update may be limited to the initial set of used channels in the first channel map, or it may include all 37
            channels in the available band, including those in the first channel map as well as channels marked unused or
            unknown in that map.




Exhibit 5                                                                                                               25
                           Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 116 of 152




                        Source: CSv4.0, Vol. 6, pp. 111.

                       When the Accused Device determines that—at a third time and using a third performance criterion—a second
                       set of channels should be used for communication in the piconet, it prepares a new channel map from this set.
                       This occurs, for example, when the second performance criterion evaluation results in a channel map that
                       would contain fewer than two used channels, or would violate another of the Accused Device's threshold
                       requirements for the number of used channels.
15[L].      generating The Accused Devices generate second identification data that describe the new channel map to be used for
second                 communication in a manner similar to that described above for the initial identification data.


Exhibit 5                                                                                                                          26
                      Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 117 of 152



identification data
that identifies the After entering the Connection State, the master can update the channel map by sending an
second set of two or LL_CHANNEL_MAP_REQ PDU to slaves. This packet data contains a new channel map with the associated
more                 indexing and starting point as described previously.
communications
channels;




                    Source: CSv4.0, Vol. 6, p. 80.

                    A sample channel map update and sequence diagram are shown below. In the cited example, the number
                    0x1FFFFFF7FF is hexadecimal notation for the binary number 1111111111111111111111111011111111111.
                    This is a zero-indexed set of the classifications of all 37 available channels. Each except channel 11 is
                    classified as used (bit 1). Channel 11 is classified as unused (bit 0).




Exhibit 5                                                                                                                   27
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 118 of 152




            Source: CSv4.0, Vol. 6, p. 81.




Exhibit 5                                                                          28
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 119 of 152




            Source: CSv4.0, Vol. 6, pp. 111.




Exhibit 5                                                                          29
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 120 of 152




                       Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 111 (2013).




                      Source: CSv4.0, Vol. 6, p. 43.
15[M].      providing The new channel map identification data is provided from the master device to all slave devices in the piconet.
the            second


Exhibit 5                                                                                                                           30
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 121 of 152



identification data
to the participant
over              one
communications
channel      of   the
plurality          of
communications
channels based on
the           hopping
sequence according
to the frequency
hopping protocol; Source: CSv4.0, Vol. 6, p. 80.
and
                      A sample channel map update and sequence diagram are shown below. In the cited example, the number
                      0x1FFFFFF7FF is hexadecimal notation for the binary number 1111111111111111111111111011111111111.
                      This is a zero-indexed set of the classifications of all 37 available channels. Each except channel 11 is
                      classified as used (bit 1). Channel 11 is classified as unused (bit 0).




Exhibit 5                                                                                                                     31
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 122 of 152



            Source: CSv4.0, Vol. 6, p. 81.




            Source: CSv4.0, Vol. 6, pp. 111.




Exhibit 5                                                                          32
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 123 of 152




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 111 (2013).




            Source: CSv4.0, Vol. 6, p. 43.

15[N].      When the new channel map takes effect, the Accused Devices communicate with other devices in the piconet


Exhibit 5                                                                                                          33
                        Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 124 of 152



communicating        over the channels in that map.
with the participant
over the second set
of two or more
communications
channels.




                      Source: CSv4.0, Vol. 1, p. 21.




                      Source: CSv4.0, Vol. 1, p. 55.

                      When unused channels are selected as candidate channels by the hop selection kernel, they are remapped to
                      used channels.




Exhibit 5                                                                                                                     34
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 125 of 152




            Source: CSv4.0, Vol. 6, p. 75.




Exhibit 5                                                                          35
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 126 of 152




            Source: CSv4.0, Vol. 6, p. 74.




Exhibit 5                                                                          36
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 127 of 152




            Source: CSv4.0, Vol. 6, p. 75.




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 88 (2013).




Exhibit 5                                                                                      37
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 128 of 152




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 89 (2013).




Exhibit 5                                                                                      38
                          Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 129 of 152



Exhibit 6. Representative claim chart demonstrating infringement by by Curtis International Ltd.'s Bluetooth Low Energy
Products

      U.S. Patent No. 9,883,520 v. Curtis International Ltd.'s Bluetooth Low Energy
                                         Products
Overview

        Plaintiff accuses the provision, use, and operation of Curtis International Ltd.'s (“Defendant”) Bluetooth Low Energy Products
of directly infringing U.S. Patent No. 9,883,520 (the “'520 Patent”). The term “Accused Devices” means Defendant's Bluetooth Low
Energy Products and all associated interfaces, computer hardware, software and digital content, which includes but is not necessarily
limited to the non-limiting example list of products included in Exhibit 2.

        Plaintiff further accuses Defendant of indirectly infringing the '520 Patent through providing, authorizing and instructing
regarding the Accused Devices to others, including its customers. Installing or activating the Accused Devices and the operation
thereof directly infringe the asserted claims. Defendant intends to cause infringement by its customers and users. Defendant instructs
users to use the Accused Devices in an infringing manner. Defendant enacts contractual protections requiring that the Accused Devices
be used in a manner intended by Defendant. Defendant further instructs users to configure and operate the Accused Devices in an
infringing manner. Defendant also provides support services for the Accused Devices, including providing instructions, guides, online
materials and technical support.

        The asserted claims include elements that are implemented, at least in part, by proprietary electronics and software in the
Accused Devices. The precise source code, designs, data structures, processes, and algorithms used in them are held secret, at least in
part, and are not publicly available in their entirety. An analysis of Defendant's documentation and/or source code may be necessary to
fully and accurately describe all infringing features and functionality of the Accused Devices and, accordingly, Plaintiff reserves the
right to supplement these contentions once such information is made available to Plaintiff. Furthermore, Plaintiff reserves the right to
revise these contentions, including as discovery in the case progresses, in view of the Court's final claim construction in this action and
in connection with the provision of its expert reports.




Exhibit 6                                                                                                                                1
                      Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 130 of 152



      Claim 1                                                  Infringement Contention
1[A]. A wireless    The Accused Devices are wireless communications devices that certify compliance with the Bluetooth (“BT”)
communications      Core Specification (“CS”) Version 4.0 (“CSv4.0”) or higher. CSv4.0 is available for download at:
device configured   https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=229737.            All    Bluetooth   Core
to:                 Specifications are available at: https://www.bluetooth.com/specifications/bluetooth-core-specification.

                     The Accused Devices may function in either master or slave roles in a Bluetooth Low Energy (“BLE”)
                     piconet, as those terms are defined in CS.
1[B]. send packet The Accused Devices send packet data to other wireless devices with BT capabilities.
data to another
wireless
communications
device in a wireless
communications
network, the packet Source: CSv4.0, Vol. 6, p. 14.
data specifying a
subset            of
communications
channels used for
frequency hopping
communications of
a        set      of
communications
channels     in    a
frequency band, the
packet data further
comprising timing
information
indicating when to
begin using the
subset            of Source: CSv4.0, Vol. 1, p. 20.
communications
channels         for


Exhibit 6                                                                                                                          2
                      Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 131 of 152



frequency hopping
communications;




                    Source: CSv4.0, Vol. 6, p. 34.

                    Communication between devices is in the form of packets. For example, the format of relevant Link Layer
                    packets is shown below.




Exhibit 6                                                                                                                     3
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 132 of 152




            Source: CSv4.0, Vol. 6, pp. 36.

            The Link Layer specification of the BT LE Link Layer governs communication between devices in a piconet.
            Packets in the Link Layer specification are Little Endian, with the least significant bit in the leftmost position.
            Examples herein from the specification should be interpreted to comply with this format.




Exhibit 6                                                                                                                         4
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 133 of 152




            Source: CSv4.0, Vol. 6, p. 32.

            Connection
            A grouping of two or more devices for communication is known as a piconet. In order to establish a piconet,
            an initiator device responds to an advertiser device's broadcast of connectable advertising events. The
            advertiser receives and accepts the initiator's request for connection, and a piconet comprising the two devices
            is formed. The initiator becomes the master device, and the advertiser becomes the slave device.




Exhibit 6                                                                                                                      5
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 134 of 152




            Source: CSv4.0, Vol. 1, p. 20.




            Source: CSv4.0, Vol. 1, p. 21.




Exhibit 6                                                                          6
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 135 of 152




            Source: CSv4.0, Vol. 6, p. 31.




            Source: CSv4.0, Vol. 6, p. 67.




Exhibit 6                                                                          7
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 136 of 152



            The structure of the CONNECT_REQ PDU, which initiates the formation of a piconet, is shown below.




            Source: CSv4.0, Vol. 6, p. 42.

            The CONNECT_PDU packet contains an LLData field, the structure of which is shown below.




            Source: CSv4.0, Vol. 6, p. 43.



Exhibit 6                                                                                                       8
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 137 of 152



            The LLData field further contains several fields which are determinative of a frequency hopping pattern and
            associated timing to be used for communication by the piconet. This pattern is a specific ordering of data
            channels (by index position) in the available frequency band (37 RF channels). The ordered channel set may
            be may be adjusted by the master to exclude one or more channels in use by interfering devices.




            Source: CSv4.0, Vol. 1, p. 21.




            Source: CSv4.0, Vol. 1, p. 55.

            A sample indexing of RF channels to data channel and advertising channel indices is shown below.




Exhibit 6                                                                                                                 9
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 138 of 152




            Source: CSv4.0, Vol. 6, p. 35.

            The LLData field contains ChM and Hop fields, which are described below. The ChM field contains an initial
            channel map, which specifies a subset of channels for frequency hopping communication. For example,
            channels are classified as used or unused, and are indexed in the data channel index. The Hop field contains an
            increment value used as input to the channel selection algorithm of the frequency hopping communication.




Exhibit 6                                                                                                                 10
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 139 of 152




            Source: CSv4.0, Vol. 6, p. 43.




            Source: CSv4.0, Vol. 6, p. 74.

            The packet data further comprises timing information in the form of the sent time of the packets, as well as the
            Interval and Latency fields in the LLData field which establish an anchor point and period that is used to
            determine the timing of subsequent packet transmissions according to the frequency hopping algorithm. Time
            is measured in the number of transmission slots or events.



Exhibit 6                                                                                                                  11
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 140 of 152




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 111 (2013).




Exhibit 6                                                                                       12
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 141 of 152




            Source: CSv4.0, Vol. 1, p. 55.




            Source: CSv4.0, Vol. 1, p. 55.




            Source: CSv4.0, Vol. 6, pp. 43.



Exhibit 6                                                                          13
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 142 of 152




            Source: CSv4.0, Vol. 6, pp. 70.

            Update
            The Accused Devices further implement a procedure for updating the subset of channels to be used for
            communication in an existing piconet. After entering the Connection State, the master can update the channel
            map by sending an LL_CHANNEL_MAP_REQ PDU to slaves. This packet data contains a new channel map
            with the associated indexing and starting point as described previously. It further includes an Instant field,
            which indicates when the new channel map shall take effect for communication within the piconet.




            Source: CSv4.0, Vol. 6, p. 80.

            A sample channel map update and sequence diagram are shown below. In the cited example, the number
            0x1FFFFFF7FF is hexadecimal notation for the binary number 1111111111111111111111111011111111111.



Exhibit 6                                                                                                                14
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 143 of 152



            This is a zero-indexed set of the classifications of all 37 available channels. Each except channel 11 is
            classified as used (bit 1). Channel 11 is classified as unused (bit 0).




            Source: CSv4.0, Vol. 6, p. 81.




Exhibit 6                                                                                                           15
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 144 of 152




            Source: CSv4.0, Vol. 6, pp. 111.




Exhibit 6                                                                          16
                      Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 145 of 152




                    Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 111 (2013).

1[C]. identify a When the Accused Devices need to communicate with another device in the piconet, as described above, a
communications       candidate channel from the available frequency band is identified.
channel from the set
of communications
channels;


                    Source: Source: CSv4.0, Vol. 1, p. 58.




Exhibit 6                                                                                                             17
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 146 of 152




                       Source: CSv4.0, Vol. 1, pp. 55-56.

1[D].      use    the If the identified channel is identified by the channel set as used and is the next usable channel according to the
identified            channel selection and hopping algorithms, the Accused Devices use it for communication with the slave
communications        device.
channel           for
frequency hopping
communications
with     the   other
wireless
communications
device at a time slot
at or after the
wireless
communications
device and the other
wireless
communications


Exhibit 6                                                                                                                              18
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 147 of 152



device begin using
the    subset     of
communications
channels         for
frequency hopping
communications, if
the       identified
communications
channel is used for
frequency hopping
communications;
and




                       Source: CSv4.0, Vol. 6, p. 75.




Exhibit 6                                                                                     19
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 148 of 152




            Source: CSv4.0, Vol. 6, p. 74.




Exhibit 6                                                                          20
                         Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 149 of 152




                       Source: CSv4.0, Vol. 6, p. 75.

1[E].        use      a If the identified channel is not identified by the channel set as used, the Accused Devices does not use it and
communications          instead uses the next available used channel according to the channel selection, hopping, and remapping
channel       in    the algorithms and procedures.
subset               of
communications
channels            for
frequency hopping
communications
with      the    other
wireless
communications
device at the time
slot, if the identified
communications
channel is not used
for         frequency
hopping
communications.




                       Source: CSv4.0, Vol. 6, p. 75.


Exhibit 6                                                                                                                             21
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 150 of 152




            Source: CSv4.0, Vol. 6, p. 74.




Exhibit 6                                                                          22
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 151 of 152




            Source: CSv4.0, Vol. 6, p. 75.




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 88 (2013).




Exhibit 6                                                                                      23
              Case 1:19-cv-00225-LY Document 22-9 Filed 07/03/19 Page 152 of 152




            Source: Heydon, Robin, Bluetooth Low Energy, The Developer's Handbook 89 (2013).




Exhibit 6                                                                                      24
